ATTORNEY GENERAL OF TEXAS
                                          GREG        ABBOTT




                                                August 17, 2012



The Honorable Jerry Patterson                        Opinion No. GA-0963
Commissioner
Texas General Land Office                            Re: Whether an application by a local organizing
Post Office Box 12873                                committee, endorsing municipality, or endorsing
Austin, Texas 78711-2873                             county to a site selection organization is a prerequisite
                                                     to the expenditure of funds from the Major Events
                                                     Trust Fund pursuant to section 5A, article 5190.14,
                                                     Revised Civil Statutes (RQ-I043-GA)

Dear Commissioner Patterson:

        You pose two questions about the proper process for release offunds from the Major Events
Trust Fund (the "METF"), a process governed by article 5190.14 of the Texas Revised Civil
Statutes. I Specifically, you ask about the expenditure of funds from the METF for a Formula One
automobile race, which constitutes an "event" described by the statute. See TEX. REV. CIV. STAT.
ANN. art. 5190.14, § 5A(a)(4) (West Supp. 2011). You first ask:

                 Does the selection of a site for an event by a Site Selection
                 Organization prior to and without an application by a local organizing
                 committee, endorsing municipality, or endorsing county preclude the
                 subsequent event from eligibility for METF funds?

Request Letter at 3.

       A "site selection organization" includes "the national governing body of a sport that is
recognized by," inter alia, "Formula One Management Limited." TEX. REV. CIv. STAT. ANN. art.
5190.14 § 5A(a)(5)(B) (West Supp. 2011). Subsection (a-I) of section 5A expressly states three
conditions for funding eligibility under section SA:

                         (a-I) An event included in subsection (a)(4) of this section is
                 eligible for funding under this section only if:


        I Letter from Honorable Jerry Patterson, Comm'r, Tex. Gen. Land Office, to Honorable Greg Abbott, Tex. Att'y

Gen. (Mar. 1,2012), http://texasattomeygeneral.gov/opin ("Request Letter").
The Honorable Jerry Patterson - Page 2                  (GA-0963)



                         (I) a site selection organization selects a site located in this
                 state for the event after considering, through a highly competitive
                 selection process, one or more sites that are not located in this state;

                         (2) a site selection organization selects a site in this state as
                 the sole site for the event; and

                           (3) the event is held not more than one time in any year.

Id. § SA(a-l) (emphasis added).

        Nothing in subsection (a-I) requires that, in order for an event to be eligible for funding, an
application must be filed with either a site selection organization or with the Comptroller.
Subsection (a-I), however, does not provide an exhaustive list of the prerequisites for the release of
funds from the METF. Subsection (b) of section SA provides, in relevant part:

                          (b) If a site selection organization selects a site for an event
                 in this state pursuant to an application by a local organizing
                 committee, endorsing municipality, or endorsing county, upon request
                 of a local organizing committee, endorsing municipality, or endorsing
                 county, the comptroller shall determine for a one-year period that
                 begins two months before the date on which the event will begin, in
                 accordance with procedures developed by the comptroller: ... the
                 incremental increase" [in receipt from certain taxes].

Id. § SA(b) (emphasis added). The italicized portion of subsection (b) provides that a series of
events must transpire before the Comptroller's role in the METF funding process is triggered. First,
one of the local entities-whether a local organizing committee, endorsing municipality, or
endorsing county-must submit an application to the relevant site selection organization. Next, one
of those local entities must submit a request to the Comptroller for a determination of incremental
increases in tax revenue. Under section SA, the Comptroller is required to perform a substantial
economic analysis before any METF funds may be committed to an event. See id. § SA(b).2 Thus,




        2S ubsection (p) of section 5A reinforces this reading of the statute:

                           (p) The comptroller may not undertake any ofthe responsibilities or duties
                 set forth in this section unless a request is submitted by the municipality or the
                 county in which the event will be located. The request must be accompanied by
                 documentation from a site selection organization selecting the site for the event.

TEX. REv. Civ. STAT. ANN. art. 5190.14, § 5A(p) (West Supp. 2011).
The Honorable Jerry Patterson - Page 3                  (GA-0963)



section 5A requires that a local organizing committee, endorsing municipality, or endorsing county
submit an application to a site selection organization before an event is eligible for METF funds. 3

         Your second question asks whether "the selection of the Austin area for an F1 race by
Formula One Management Limited prior to and without an application by a local organizing
committee, endorsing municipality, or endorsing county precludes the 2012 United States Grand Prix
from eligibility for METF funds." Request Letter at 3. You contend that you have submitted
several requests under the Texas Public Information Act to the City of Austin, to Travis County, and
to the Office of the Comptroller of Public Accounts for release of documentation that would confirm
the existence of the application required under subsection (b). Id. at 2-3. You state that you did not
recei ve the requested application from any of the three governmental bodies. You further state that
you did not receive any other document that would indicate that an application was ever submitted
to Formula One Management Limited. Id. at 3. You have concluded from that fact that "no
application, as contemplated by the statute, was ever submitted as a basis for locating the event in
Texas." Id. A brief received from the Comptroller's office disputes the facts as you describe them
and contends that you do "not know and cannot supply the facts the [Attorney General] would need
to specifically address the eligibility of the 2012 United States Grand Prix.,,4 The Comptroller's
brief also declares that correspondence sent to Austin Mayor Lee Leffingwell, and dated
May 11, 2011, "which was signed by Chief Executive Officer Bernie Ecclestone, clearly stated that
the Austin area had been selected as the location for the 2012 United States Grand Prix 'based on
an application' submitted to Formula One Management Limited." Id. at 2.

        Based upon the divergent recitations of the facts contained in briefings submitted to this
office, your conclusion regarding the existence of an application to Formula One is the subject of
a factual dispute. Because the facts upon which this office has been asked to opine are disputed, and
because contested issues of fact are not amenable to the opinion process, we cannot answer your
second question. See Tex. Att'y Gen. Op. No. GA-0750 (2009) at 2.




         JThe statute does not require that the application take any particular form, and therefore we do not opine as to
the form of application.

         4Brief from Ashley Harden, Gen. Counsel, Comptroller of Pub. Accounts, to Greg Abbott, Tex. Att'y Gen. at
3 (Apr. 17,2012) (on file with the Op. Comrn.).
The Honorable Jerry Patterson - Page 4         (GA-0963)



                                       SUMMARY

                       Section SA, article 5190.14 of the Texas Revised Civil
               Statutes requires that a local organizing committee, an endorsing
               municipality, or an endorsing county submit an application to a site
               selection organization in order to initiate the process that governs the
               distribution of funds for an "event" from the Major Events Trust Fund
               (the "METF"). Unless an application for an event as defined in the
               statute is submitted to a site selection organization, that event is
               ineligible for METF funding. Whether such an application was
               actually submitted in this case is a matter of factual dispute that
               cannot be resolved through the opinion process.

                                               Very truly yours,




DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee